Title: To Thomas Jefferson from Benjamin Smith Barton, 30 December 1803
From: Barton, Benjamin Smith
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Philadelphia, December 30th, 1803.
               
               In answer to your letter, which I received this morning, I shall, with great pleasure and strict sincerity, communicate what I know respecting the Sulphur in Jenisseia.
               I visited this bed of sulphur, or, as it is called in the country, the “Sulphur-Springs,” in August, 1797. I observed a quantity of sulphur in and about the springs. The whole quantity might, perhaps, have amounted to a cart-load; I think not more. It is, unquestionably, in a state of considerable purity; for some of it, which was examined by Dr. Priestley, was found to contain 96 per cent. of good and unmixed sulphur.
               The whole of the sulphur that I saw, and the whole of what I could obtain any information at the time, from Captain Williamson, Mr. Thomas Morris, and other gentlemen, was, undoubtedly, derived from the water of the Springs. This water is very transparent; as much so as the clearest limestone-water. It, however, both tastes and smells, very sensibly, of sulphur. To me, it had, likewise, a very evident taste of lime. Indeed, there can be no doubt, that the sulphur is held in solution by means of the lime. The temperature of the Springs is 54 degrees of Fahrenheit’s thermometer.
               The sulphur is deposited by the water, in its passage out of the bason; in which it first makes its appearance. It is deposited upon the adjacent stones, leaves, mosses, &c., especially upon the mosses. The stones assume a variety of curious shapes, some of them evidently occasioned by the action of the sulphuric acid (here constantly forming, by the union of pure air with the sulphur) upon them.
               I must not omit to observe, that the ground about the springs, at least on one side of them, for some distance, gives a hollow sound under the hoof of the horse. Possibly, at the place from which this sound proceeds, there is a considerable excavation, occasioned by the gradual removal of the sulphur, which is deposited by the spring. This suspicion is rendered more probable from our knowing, that the Jenisseia-country does remarkably abound in sulphur.
               The above is the substance of some notes which I made on the spot. Permit me to add, that, judging by what I saw at the time, I cannot believe, that the possession of the “Sulphur-Springs” will be of any importance to the United-States. It is not easy for me to say, what quantity of the sulphur I have mentioned is deposited by the water, in the course of a month, or a year. From the small size of the Springs, however; from the transparency of the water; and from the quantity, say a cart-load, which I saw (and what I saw may be supposed to have been collecting for a very considerable length of time, as the inhabitants, in 1797, were few in number, and did not carry it away), I greatly doubt, if one quarter of a ton be deposited annually. What the bowels of the earth, in the neighbourhood of the Springs, may contain, we know not: but, with respect to the similar Springs, in Europe, we have many facts to prove, that the matters impregnating the waters, are often derived from a distant source.
            